DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022, has been entered.

Status of Claims
Claims 1-4, 9-13, 16, 18-19, and 21 are amended.
Claim 23 is new.
Claims 6, 14, 17, and 22 are canceled.
Claims 1-5, 7-13, 15-16, 18-21, and 23 are pending.

Response to Remarks
Objections
Applicant’s cancellation of claim 22 renders the claim objection moot.  Therefore, the objection is withdrawn.

35 U.S.C. § 101
Applicant’s arguments, see pp. 10-22, filed January 28, 2022, with respect to claims 1-5, 7-13, 15-16, 18-21, and 23 have been fully considered and are persuasive.  The rejection of October 29, 2021, has been withdrawn. 

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-5, 7-13, 15-16, 18-21, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0220759 to Norrman in view of U.S. Patent Pub. No. 2018/0144108 to Sawai et al., U.S. Patent Pub. No. 2017/0270284 to Sreesha et al., U.S. Patent Pub. No. 2010/0198843 to Sirota et al., and U.S. Patent Pub. No. 2010/0070965 to Britten et al.
Per Claim 1: Norrman discloses:
A method, comprising: (see Norrman at ¶ 1: The present invention relates to a method of operating a mobile device capability management apparatus in a mobile communication network and also to a method of operating a mobile device being enabled for mobile device capability management.)
monitoring, by a server device of a network, usage of a target software package installed on a plurality of client devices, wherein a respective installation of the target software package on each client device of the plurality of client devices is associated with a respective edition, wherein the respective edition is distinct from a version of the respective installation of the target software package, and wherein monitoring the usage of the target software package comprises: (see Norrman at ¶ 70: As shown in FIG. 7, the communication unit 26 will execute a step S28 to monitor whether a mobile device capability change information, e.g., a change notification message CHAN, has been received at the mobile device capability management device 14.  See also ¶ 52: The present invention enables automatic detection of mobile device capability changes and subsequent retrieval of information on changes made to specific components, e.g., an updated codec, an installed application, and/or change of the user preference such as a preferred language.)
querying, by the server device, a [[publisher-specified]] location in respective registries of the plurality of client devices in the network to retrieve [[edition]] information for the target software package, [[wherein the edition information is indicative of the respective editions of the respective installations of the target software package on each client device of the plurality of client devices]], and (see Norrman at ¶ 72: As shown in FIG. 7, heretofore the communication unit 26 will execute a step S32 to establish a mobile device management session with a mobile device 10 for retrieval of further detailed information on a mobile device capability change.)
wherein querying the [[publisher-specified]] location in the respective registries comprises transmitting respective commands to each software manager installed on the plurality of client devices to retrieve the [[edition]] information for the target software package from the [[publisher-specified]] location in the respective registries; (see Norrman at ¶ 72: Should the mobile device capability management device 14 decide to contact the mobile device 10, it should then receive information on the CHOB object and the management tree itself in order to obtain necessary details about changes done to the management tree.  See also ¶ 66: Then, the communication unit 24 will execute a step S26 to forward detailed mobile device capability change information to the mobile device capability management device 14. This detailed information is set up by the profile change information generating unit in cooperation with a mobile device profile memory unit 18 and the mobile device profile monitoring unit 20.)
receiving, by the server device, the [[edition]] information for the target software package from each software manager installed on the plurality of client devices; and (see Norrman at ¶ 73: Then, the change information processing unit 34 will execute a step S36 to update the mobile device profile, e.g., a management tree, according to the received information and initiate a related update of the corresponding information in the mobile device profile memory 36.)
storing, by the server device, the [[edition]] information in a [[Windows Management Instrumentation (WMI) class]] entry for the target software package; (see Norrman at ¶ 73: Then, the change information processing unit 34 will execute a step S36 to update the mobile device profile, e.g., a management tree, according to the received information and initiate a related update of the corresponding information in the mobile device profile memory 36.)
However, Norrman fails to disclose, but Sreesha, an analogous art of software licensing, discloses:
determining, by the server device, that a first edition of the respective editions of the target software package has one or more unused licenses based on a current set of licenses associated with the network; and (see Sreesha at ¶ 23: In another embodiment, the client is able to input into the computer a list of previously owned licenses. The product license converter will then compare this manually entered list with a table of product license information, and determine which client product licenses are unused and convertible and which cover particular components of the HCA.)
generating, by the server device, an alert indicative of a recommendation to upgrade a second edition of the respective editions of the target software package installed on one or more client devices of the plurality of client devices to the first edition. (see Sreesha at ¶ 36: The recommendation presenter 225 presents a recommendation of a set of available licenses for the client to use.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norrman such that the licenses of the software installed/updated/modified on the mobile devices were being utilized using the techniques disclosed in Sreesha.  One of ordinary skill in the art would have been motivated to do so to more cost-effectively utilize licenses for the software.
However, the combination of Norrman and Sreesha fails to disclose, but Sawai, an analogous art of software edition licensing, discloses obtaining software edition information (see Sawai at FIG. 9: Edition information is collected as old inventory information 1213, which is also stored at the server as old inventory information 2213 (see FIG. 3).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norrman so that software edition information is retrieved as disclosed in Sawai.  The claimed invention would have been obvious as it is a simple substitution of data retrieved from the mobile devices.
However, the combination of Norrman, Sreesha, and Sawai fails to disclose storing the retrieved information in a Windows Management Instrumentation class entry.  However, Sirota, an analogous art of software management, discloses storing installation software application information in a Windows Management class entry (see Sirota at ¶ 32: As discussed previously, Microsoft defines a process for installing applications using an MSI installer. Programs installed through an MSI installer are registered to the operating system, typically in a WMI data repository.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norrman to save the edition information in a Windows Management Instrumentation class entry as taught by Sirota.  It would have been obvious to one of ordinary skill in the art to try storing the information in a WMI class entry as there are a finite number of storage locations within a computer memory with a reasonable expectation of success of storing the data in a known data storage location.
However, the combination of Norrman, Sreesha, Sawai, and Sirota fails to disclose that the location of the edition information is publisher-specified.  However, Britten, an analogous art of registry entries, discloses searching in a publisher-specified location (see Britten at ¶ 79: In one embodiment, the method may include determining the current state of the computer system. For example, analyzing the computer system and the one or more conditions may include querying a local database regarding software on the client system, and the database examining a registry or file system of the client computer system and responding to the query accordingly. In some embodiments, querying a local database regarding software on the client system includes submitting the one or more conditions to the local database, and where the database responding to the query includes the database indicating whether the one or more conditions are satisfied. Thus, the database may be capable of evaluating the conditions in view of the state of the computer system. In one embodiment, e.g., again, following the LabVIEW example in a Microsoft Windows.TM. context, the local database may be or include an API (application programming interface) for a DLL which can evaluate the Windows Registry and file system to determine whether or not a given piece of software is installed, and can respond to queries such as, "Is LabVIEW 8.6.1 installed?" or "What version of LabVIEW is installed?".)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norrman to search in a publisher-specified location as disclosed in Britten.  One of ordinary skill in the art would have been motivated to do so to more efficiently search for applications installed on the mobile device and associated information, such as edition information.

Per Claim 2: The combination of Norrman, Sreesha, Sawai, Sirota, and Britten discloses the subject matter of claim 1, from which claim 2 depends.  However, the combination of Norrman, Sreesha and Sawai fails to disclose, but Sirota discloses:
determining, by the server device, whether the WMI class entry exists for the target software package; and (see Sirota at ¶ 32: As discussed previously, Microsoft defines a process for installing applications using an MSI installer. Programs installed through an MSI installer are registered to the operating system, typically in a WMI data repository. In one embodiment, the WMI class PRODUCT is queried in block 510 to get the list of applications registered to the WMI. Applications that are installed using MSI installers are discovered from this source.)
in response to determining that the WMI class entry does not exist, generating, by the server device, the WMI class entry for the target software package. (see Sirota at ¶ 32: As discussed previously, Microsoft defines a process for installing applications using an MSI installer. Programs installed through an MSI installer are registered to the operating system, typically in a WMI data repository. In one embodiment, the WMI class PRODUCT is queried in block 510 to get the list of applications registered to the WMI. Applications that are installed using MSI installers are discovered from this source.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norrman to create WMI class entries for received software information using the techniques disclosed in Sirota.  One of ordinary skill in the art would have been motivated to do so to maintain a central, standardized location for all applications installed on a mobile device.

Per Claim 3: The combination of Norrman, Sreesha, Sawai, Sirota, and Britten discloses the subject matter of claim 1, from which claim 3 depends.  The subject matter of claim 3 differs from that in claim 1 only in that the edition information is retrieved stored, and an edition report is generated for a second target software package.  Sawai discloses performing these oerations with respect to a second target software package (see Sawai at FIG. 10: The edition report has entries for four programs: prog01, write, message, and xx mail)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norrman so that changes to a second application are also monitored using the techniques disclosed in Sawai.  One of ordinary skill in the art would have been motivated to do so to monitor all applications on the mobile devices.

Per Claim 7: The combination of Norrman, Sreesha, Sawai, Sirota, and Britten discloses the subject matter of claim 3, from which claim 7 depends.  However, the combination of Norrman and Sreesha fails to disclose, but Sawai discloses:
receiving input indicative of user selection of a user-selectable item of the edition report; and (see Sawai at ¶ 188: When the user clicks the “details” column with a mouse or the like, the output display unit 2113 displays the search result detailed screen 243 on the display screen based on the new inventory information and the license management table 2214. The search result detailed screen 243 displays detailed information of the similar programs.)
reorganizing or filtering the edition report based on the user selection. (see Sawai at ¶ 188: When the user clicks the “details” column with a mouse or the like, the output display unit 2113 displays the search result detailed screen 243 on the display screen based on the new inventory information and the license management table 2214. The search result detailed screen 243 displays detailed information of the similar programs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norrman to generate a report about software installed on the mobile devices using the techniques disclosed in Sawai.  One of ordinary skill in the art would have been motivated to do so to enable a user to easily analyze software installed on the mobile devices.

Per Claim 9: The combination of Norrman, Sreesha, Sawai, Sirota, and Britten discloses the subject matter of claim 1, from which claim 9 depends.  Norrman further discloses:
querying, by the server device, the respective registries of the plurality of client devices to retrieve version information indicative of the respective versions of the respective installations of the target software package, wherein querying the respective registries comprises transmitting respective additional commands to each software manager installed on the plurality of client devices to retrieve the version information from the respective registries; and (see Norrman at ¶ 72: As shown in FIG. 7, heretofore the communication unit 26 will execute a step S32 to establish a mobile device management session with a mobile device 10 for retrieval of further detailed information on a mobile device capability change.  See also ¶ 85: Another approach would be that the mobile device profile monitoring unit 20 marks the nodes at the time of change, e.g., if a speech codec functionality is updated to a new version.)
receiving, by the server device, the version information for the target software package from each software manager installed on the plurality of client devices; and (see Norrman at ¶ 73: Then, the change information processing unit 34 will execute a step S36 to update the mobile device profile, e.g., a management tree, according to the received information and initiate a related update of the corresponding information in the mobile device profile memory 36.)
However, the combination of Norrman and Sreesha fails to disclose, but Sawai discloses:
wherein the method comprises generating, by the server device, an edition report based on the edition information and the version information, wherein the edition report is configured to display the respective editions of the respective installations of the target software package and the respective versions of the respective installations of the target software package. (see Sawai at ¶ 90: FIG. 10 shows a conceptual configuration of the license management table 2214. The license management table 2214 is information created by the license management table creation unit 2112 of the management server 20 based on the new inventory information which includes the input information 1211 (FIG. 7), the window information 1212 (FIG. 8) and the old inventory information 1213 (FIG. 9) collected from each computer 10.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norrman to retrieve both edition and version information for software and generate a report about both data using the techniques disclosed in Sawai.  One of ordinary skill in the art would have been motivated to do so to generate reports describing various aspects of software installed in the mobile devices.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norrman, Sreesha, Sawai, Sirota, and Britten as applied to claim 3 above, and further in view of U.S. Patent Pub. No. 2002/0026605 to Terry.
Per Claim 4: The combination of Norrman, Sreesha, Sawai, Sirota, and Britten discloses the subject matter of claim 3, from which claim 4 depends.  However, the combination of Norrman, Sreesha, Sawai, Sirota, and Britten fails to disclose, but Terry, an analogous art of managing computers over a network, discloses:
wherein the edition information for the target software package and the edition information for the different target software package are retrieved each software manager installed on the plurality of client devices in parallel. (see Terry at ¶ 68: During the initial installation of a client application 110, a parallel threaded function is initiated (block 201) which initiates the 32 Bit API DLL, as described herein and designed and developed by the inventor, and which retrieves all of the internal registry information of a computer unit 105.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norrman to retrieve the edition information in parallel as disclosed in Terry.  One of ordinary skill in the art would have been motivated to do so to more efficiently retrieve the software information.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norrman, Sreesha, Sawai, Sirota, and Britten as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2016/0321437 to Kimmell et al.
Per Claim 8: The combination of Norrman, Sreesha, Sawai, Sirota, and Britten discloses the subject matter of claim 1, from which claim 8 depends.  However, the combination of Norrman, Sreesha, Sawai, Sirota, and Britten fails to disclose, but Kimmell, an analogous art of software licensing, discloses:
receiving, from a database by the server device, data indicative of the current set of software licenses associated with the target software package (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this data.  However, for compact prosecution purposes, the following citation is provided: see Kimmell at ¶ 41: The licensing service 420 may have an entitlements list 422 describing the digital content items that the user associated with an online account is authorized to view, play, or operate. The licensing service 420 may send an authorization request 424 to a device directory server 430. The authorization request 424 may have a user identifier, a device identifier identifying the user device, and a device type describing the user device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norrman to access a database to determine whether the computer has a license to execute the software as disclosed in Kimmell.  One of ordinary skill in the art would have been motivated to do so to prevent unauthorized use of software applications.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norrman, Sreesha, Sawai, Sirota, and Britten as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2013/0219513 to Suzuki.
Per Claim 10: The combination of Norrman, Sreesha, Sawai, Sirota, and Britten discloses the subject matter of claim 1, from which claim 10 depends.  However, the combination of Norrman and Sreesha fails to disclose, but Sawai discloses:
retrieving, by the server device, a last used date of the target software package from [[a local server communicatively coupled to]] the plurality of client devices; (see Sawai at ¶ 190: The last execution time information 1214 is information that is collected by the IT asset management agent 112, and temporarily stored in the temporary IT asset DB 121. Moreover, after the information is stored in the temporary IT asset DB 121, the stored information is sent to the IT asset management manager 211 of the management server 20.)
determining whether the last used date is outside a threshold time period; (see Sawai at ¶ 195: Note that, here, while the search result detailed screen 243A displays the last execution time of a specific program in all computers 10, the present invention is not limited thereto, and, for instance, only the computers 10 in which the last execution time is one month or before may be displayed. In the foregoing case, it is possible to easily identify computers that are being unnecessarily licensed.)
in response to determining that the last used date is outside the threshold time period, providing, by the server device, an indication that the target software package is underutilized or not in use. (see Sawai at ¶ 193: FIG. 21 shows a search result detailed screen 243A for explaining an example of the usage configuration of license management. The search result detailed screen 243A differs from the search result detailed screen 243 (FIG. 19) with respect to the point that the “last execution time” is displayed. When the user clicks the “details” column on the search result display screen 242 with a mouse or the like, the output display unit 2113 displays the search result detailed screen 243A, including the last execution time, on the display screen based on the new inventory information including the last execution time information 1214, and the license management table 2214.)
However, the combination of Norrman, Sreesha, Sawai, Sirota, and Britten fails to disclose that the last used time information is retrieved from a local server communicatively coupled to the client device.  However, Suzuki, an analogous art of licensing, discloses retrieving information from a local server communicatively coupled to client devices (see Suzuki at ¶ 61: First, the management unit 202 transmits the character string and the usable number described in the optional function purchase certificate and the housing specific information equipped with the blade 201 using the optional function to a vendor-side computer (step S601).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawai so that the computers communicate with the remote server via a local server as disclosed in Suzuki.  One of ordinary skill in the art would have been motivated to make such a modification so that the remote server only has to talk to one device, rather than multiple devices, to retrieve all the required information.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norrman, Sreesha, Sawai, Sirota, and Britten as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2002/0004815 to Muhlestein et al.
Per Claim 21: The combination of Norrman, Sreesha, Sawai, Sirota, and Britten discloses the subject matter of claim 1, from which claim 21 depends.  However, the combination of Norrman, Sreesha, Sawai, Sirota, and Britten fails to disclose, but Muhlestein, an analogous art of managing software, discloses:
wherein querying the publisher-specified location in the respective registries of the plurality of respective client devices comprises implementing a structured query language (SQL) query against the respective registries of the plurality of client devices. (see Muhlestein at ¶ 9: Additionally, WMI services also include a standard query language for management objects, event publication and subscription, and standard event filtering and aggregation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norrman to use SQL to retrieve the configuration changes using the techniques disclosed in Muhlestein.  One of ordinary skill in the art would have been motivated to do so to more efficiently search for application/device configuration updates.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norrman, Sreesha, Sawai, Sirota, and Britten as applied to claim 1 above, and further in view of NPL Compare Windows 10 Professional, Enterprise, and Education Editions (dated March 17, 2017) (hereinafter, “Windows 10”).
Per Claim 23: The combination of Norrman, Sreesha, Sawai, Sirota, and Britten discloses the subject matter of claim 1, from which claim 23 depends.  However, the combination of Norrman, Sreesha, Sawai, Sirota, and Britten fails to disclose, but Windows 10 discloses:
wherein the first edition of the target software package comprises one or more features that are not provided by the second edition of the target software package (see Windows at pp. 3-6: Tables showing different functionalities for different editions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention so that different software editions have different functions.  One of ordinary skill in the art would have been motivated to do so to enable end users to best select the software edition that best suits their use cases.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norrman in view of Sreesha, Sawai, and Sirota.
Per Claim 11: Claim 11 recites subject matter similar to that discussed above in connection with claim 1.  Norrman further discloses:
one or more data centers configured to host a client instance accessible by one or more remote client networks, wherein the one or more remote client networks comprise a plurality of client devices, wherein a respective installation of a target software package on each client device of the plurality of client devices is associated with a respective edition, wherein the respective edition is distinct from a version of the respective installation of the target software package, Application No. 16/200,231RCE, Amendment, and Response toFinal Office Action Mailed October 29, 2021Page 6and wherein the one or more data centers comprise one or more processors configured to employ an edition-managing software application to perform operations comprising: (see Norrman at ¶ 70: As shown in FIG. 7, the communication unit 26 will execute a step S28 to monitor whether a mobile device capability change information, e.g., a change notification message CHAN, has been received at the mobile device capability management device 14.  See also ¶ 52: The present invention enables automatic detection of mobile device capability changes and subsequent retrieval of information on changes made to specific components, e.g., an updated codec, an installed application, and/or change of the user preference such as a preferred language.)

Per Claim 12: The combination of Norrman, Sreesha, Sawai, and Sirota discloses the subject matter of claim 11, from which claim 12 depends.  However, the combination of Norrman and Sreesha fails to disclose, but Sawai discloses:
wherein the operations comprise generating an edition report configured to display the edition information for the target software package.  (see Sawai at FIG. 10: The edition report has entries for four programs: prog01, write, message, and xx mail)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norrman so that changes to a second application are also monitored using the techniques disclosed in Sawai.  One of ordinary skill in the art would have been motivated to do so to monitor all applications on the mobile devices.

Per Claim 13: The combination of Norrman, Sreesha, Sawai, and Sirota discloses the subject matter of claim 11, from which claim 13 depends.  The combination of Norman, Sreesha, and Sawai fails to disclose, but Sirota discloses:
determining whether the respective registry entry of the respective registries exists for the target software package in the plurality of client devices; and (see Sirota at ¶ 32: As discussed previously, Microsoft defines a process for installing applications using an MSI installer. Programs installed through an MSI installer are registered to the operating system, typically in a WMI data repository. In one embodiment, the WMI class PRODUCT is queried in block 510 to get the list of applications registered to the WMI. Applications that are installed using MSI installers are discovered from this source.)
in response to determining that the respective registry entry does not exist for the target software package in the plurality of client devices, generating the respective registry entry for the target software package in at least one of the plurality of client devices. (see Sirota at ¶ 32: As discussed previously, Microsoft defines a process for installing applications using an MSI installer. Programs installed through an MSI installer are registered to the operating system, typically in a WMI data repository. In one embodiment, the WMI class PRODUCT is queried in block 510 to get the list of applications registered to the WMI. Applications that are installed using MSI installers are discovered from this source.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norrman to create WMI class entries for received software information using the techniques disclosed in Sirota.  One of ordinary skill in the art would have been motivated to do so to maintain a central, standardized location for all applications installed on a mobile device.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norrman, Sreesha, Sawai, and Sirota as applied to claim 11 above, and further in view of U.S. Patent Pub. No. 2016/0134616 to Koushik et al.
Per Claim 15: The combination of Norrman, Sreesha, Sawai, and Sirota discloses the subject matter of claim 11, from which claim 15 depends.  However, the combination of Norrman, Sreesha, Sawai, and Sirota fails to disclose, but Koushik, an analogous art of software license management, discloses:
generating an edition report based on the edition information on a scheduled or periodic basis. (see Koushik at ¶ 92: In some embodiments, the entitlement service may be configured to monitor the usage of the applications provided by the application fulfillment platform by end users or user groups, and/or to generate usage reports for end users or IT administrators periodically and/or on request, detailing license usage by the end users or user groups.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawai to periodically generate the edition reports as disclosed in Koushik.  One of ordinary skill in the art would have been motivated to do so to receive more up-to-date software license usage.

Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawai in view of U.S. Patent Pub. No. 2019/0121629 to Matsui et al.
Per Claim 16: Sawai discloses:
A method, comprising: (see Sawai at Abstract: Proposed are a license management system and method capable of clarifying the feature of the program and accurately managing in-house IT assets.)
retrieving, by a server device, a last used date of a target software package installed on a plurality of client devices; (see Sawai at ¶ 190: The last execution time information 1214 is information that is collected by the IT asset management agent 112, and temporarily stored in the temporary IT asset DB 121. Moreover, after the information is stored in the temporary IT asset DB 121, the stored information is sent to the IT asset management manager 211 of the management server 20.)
determining, by the server device, whether the last used date is outside a threshold time period; (see Sawai at ¶ 195: Note that, here, while the search result detailed screen 243A displays the last execution time of a specific program in all computers 10, the present invention is not limited thereto, and, for instance, only the computers 10 in which the last execution time is one month or before may be displayed. In the foregoing case, it is possible to easily identify computers that are being unnecessarily licensed.)
in response to determining that the last used date is outside the threshold time period, providing, by the server device, an indication that the target software package is underutilized or not in use, and (see Sawai at ¶ 193: FIG. 21 shows a search result detailed screen 243A for explaining an example of the usage configuration of license management. The search result detailed screen 243A differs from the search result detailed screen 243 (FIG. 19) with respect to the point that the “last execution time” is displayed. When the user clicks the “details” column on the search result display screen 242 with a mouse or the like, the output display unit 2113 displays the search result detailed screen 243A, including the last execution time, on the display screen based on the new inventory information including the last execution time information 1214, and the license management table 2214.)
However, Sawai fails to disclose, but Matsui, an analogous art of remote device management, discloses:
transmitting, by the server device, a command to each client device of the plurality of client devices to automatically uninstall the software package in response to the indication, wherein each client device is configured to uninstall the software package in response to receiving the command. (see Matsui at ¶ 82: Plural types of user operations to be received include a downloading operation for an installer file, a remote installation operation for a software product, a remote updating operation for the product, and a remote uninstallation operation for the product in the exemplary embodiment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawai so that a program is remotely uninstalled based on license restrictions as disclosed in Matsui.  One of ordinary skill in the art would have been motivated to do so to enable an administrator to more easily comply with license restrictions, e.g., number of devices authorized to use a particular edition of software.

Per Claim 18: The combination of Sawai and Matsui discloses the subject matter of claim 16, from which claim 18 depends.  Sawai further discloses:
wherein the last used date comprises a day and a time at which the target software package was most recently launched on at least one of the plurality of client devices. (see Sawai at ¶ 192: Accordingly, in the case of FIG. 20, for example, the execution file name of the program having the program name of “prog01” is “prog01.exe”, and the time that this program was last executed was at “10:43 on Feb. 12, 2015”.)

Per Claim 19: The combination of Sawai and Matsui discloses the subject matter of claim 16, from which claim 19 depends.  Sawai further discloses:
generating a last used date report based on the last used date, wherein the last used date report is organized with respect to a plurality of last used dates and the plurality of client devices. (see Sawai at ¶ 193: FIG. 21 shows a search result detailed screen 243A for explaining an example of the usage configuration of license management. The search result detailed screen 243A differs from the search result detailed screen 243 (FIG. 19) with respect to the point that the “last execution time” is displayed. When the user clicks the “details” column on the search result display screen 242 with a mouse or the like, the output display unit 2113 displays the search result detailed screen 243A, including the last execution time, on the display screen based on the new inventory information including the last execution time information 1214, and the license management table 2214.  See also FIGS. 20-21)

Per Claim 20: The combination of Sawai and Matsui discloses the subject matter of claim 16, from which claim 20 depends.  Sawai further discloses:
transmitting the last used date report to a user device, wherein the last used date report is configured to enable a user of the user device to distribute a software license for the target software package based on the last used date report. (Examiner’s Note: the language “to enable a user of the user device to distribute a software license for the target software package based on the last used date report” has been considered and determined to recite an intended use of transmitting the report.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Sawai at ¶ 194: By confirming the search result detailed screen 243A, the user and utilize IT assets by offering licenses of programs, which have not been used for a long time, to other business divisions.)
 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2002/0010804 discloses an event distribution and event handling system receives a first event at a first event filter. The first event filter has a set of associated filter criteria, which is applied to the first event. If the first event satisfies the filter criteria, the first event is transformed into a second event and the second event is communicated to a second event filter having a set of associated filter criteria. The second event filter is associated with an event consumer, which performs an action if the second event satisfies the filter criteria associated with the second event filter. The second event includes an event header having a standard format and a payload having multiple payload objects.
U.S. Patent Pub. No. 2002/0116385 discloses a database schema includes database classes that represent various database objects (e.g., tables, views, etc.) and user classes that represent users and roles of the database. The database schema also has permission classes that represent permissions of the users/roles with respect to the database objects. The permission classes are modeled in the database schema as associations between database classes and user classes.
U.S. Patent Pub. No. 2015/0347160 discloses a computer-implemented method, system and apparatus of analysing configuration data comprising one or more configuration settings. In one embodiment of the invention, the method comprises identifying one or more configuration settings in configuration data, determining a setting type of each configuration setting, receiving a selection of the settings or setting types for validation, and validating one or more of the identified configuration settings based on the setting type of the identified configuration settings. A number of different algorithms for automatically determining setting types in configuration data are disclosed, as well as algorithms to validate the detected settings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685